DETAILED ACTION
	This is in response to communication received on 5/4/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/21/20, 1/22/21, 7/23/21 and 11/12/21.

Specification
The amendment filed 5/4/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
Specifically, the amendments to paragraph 22 and 26 (submitted on 10/25/21) remain unsupported improper. The amendments remove the references to ink, including going so far as to entirely replace the term inked and ink in sections wherein discussion about what materials are acceptable for the invention and not. As such, suddenly 'ink receptive coatings' are now discussing 'toner receptive coatings' which is an entirely different scope than what was previously recited in the specification when filed. It appears that the Applicant is attempting to both remove recitations of ink and insert recitations of toner to construct a new embodiment of the invention that were not a part of the original disclosure in the specification. Examiner also notes that the Applicant is removing statements about how ink and dry toner are different materials (see the end of the replacement paragraph 26).
However, Examiner notes that the original specification in paragraph 26 makes it clear the dry toner embodiments of the invention to not use the ink-receptive coating. There is no support in the specification for any kind of coating that is receptive to dry toner. 
Further, Examiner draws attention to Applicant’s statements in remarks dated 5/4/22, that the amendments to the original specification filed 10/25/21 and 5/4/22 are meant to establish a distinction between dry toner and wet ink. However, Examiner notes that this distinction does not exist in the original specification. In fact, the specification states that the HP indigo process is described as an electrophotographic process using inks made of toner dispersed in a liquid medium (paragraph 6, 22). This description blurs the line between toner and ink--clearly toners can be wet and inks can include toners. As such, Applicant's attempt to redefine toner and ink as being exclusive of each other is a direct contradiction of what is explicitly written in the original specification and is therefore new matter.
Even if Applicant were to amend the claims to only refer to the embodiment using dry toner, Examiner notes that there is no embodiment within the original specification that supports the application of such a dry toner on a dry toner receptive layers as the only receptive layers taught are those used for ink and wet toners.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 1-12 are maintained. The rejection is amended below to meet the new amendments.
Claim 1 was amended to include 10/25/21 has been amended to include the limitation of using an electrophotographic (EP} printer to digitally print toner to create an image on the protective coating.
	While the specification does provide examples where the toner is applied using HP indigo and Xeikon processes and these processes are electrophotographic nature, the recitations of these particular methods are not enabling of all electrophotographic processes. Simply put, the specification has support of using HP indigo electrophotographic and Xeikon electrophotographic processes, but not to all electrophotographic processes, as no such subject matter was presents in the original specification. 
Further, Claim 1 has been amended to read as “said attractant comprising water and organic solvents for promoting a chemical bond to the printed image”. Examiner notes that in the original specification in page7, paragraph 21, lines 10-12, it reads “Attractant 110 can include, for example, ionized water, a mixture of water and alcohol, an organic solvent or an oil” and further in original claim 11, dated 9/25/19, it is clear that the attractant comprises at least one selected from a group consisting of ionized water, alcohol, a mixture of water and alcohol, an organic solvent and an oil. There is no support for the Attractant including both water and an organic solvent—only for the use of one independent and exclusive of the other.
As claims 2-12 depend from claim 1 and thereby contain all the limitations thereof, it is further rejected.
Appropriate correction is required.


The claim rejection{s) under AIA  35 U.S.C. 103 as being obvious over DALEY (US PG Pub
2016/0358519) in view of DINESCU (US PG Pub 2010/0238252) on claims 1-10 are maintained because
the claims have been amended. The claim rejections have been amended below to clarify and meet the added claim limitations. 
As for claim 1, DALEY teaches "A digitally printed heat transfer label and method of manufacture is disclosed" (abstract, lines 1-2), i.e. a method for manufacturing a digitally produced heat transfer.
DALEY further teaches "a release coating is applied to a carrier/substrate in either roll or sheet form. At 202, an image is printed onto the substrate via a digital printer or other suitable printer. (paragraph 21, lines 3-8), i.e. on a release substrate with a protective coating receptive to ... image material... create an image on the protective coating comprising a ... printed area and an unprinted area
of the protective coating.
Examiner notes that DALEY teaches that "the images are typically printed with a digital printer, or offset presses, such as Indigo® available from HP of Palo Alto, Calif. Images can also be produced using conventional flexographic or gravure printing equipment" (paragraph 18, lines 12-16), as stated in the specification, the HP Indigo system is a electrophotography process for printing. Thereby, DALEY inherently teaches using an electrophotographic (EP} printer to digitally print toner to create an image on the protective coating comprising a dry printed area.	
DALEY further teaches "At 204, a polymeric coating is applied over the digital image. At 206, while the coating is still wet, polymeric adhesive powders are applied to the digital image" (paragraph
21, lines 3-8), and "Specifically, the method comprises adding adhesive powder to a digital image printed on a substrate to produce a high stretch, multi-color photographic quality label for the apparel industry" (paragraph 23, lines 5-9), wherein the image made of the image layer and protective coating layer are digitally printed, i.e. using a digital printer to print form a digital-based image an attractant precisely onto the printed.
Examiner notes that DALEY is silent on exactly how or what images are formed by the layers, and is thus silent on the primer being printed precisely onto the printed area and not onto the unprinted area, wherein the printed are and unprinted area are interpreted to mean previously applied ink layers and the areas where the ink layers are not respectively.
However, DALEY does teach that "Furthermore, the adhesive coating or layer 106 is typically a powder coating, such as a powder adhesive that is applied over the last wet ink pass of the printed image 102" (paragraph 19, lines 1-3), i.e. wherein the last wet ink pass of the printed image is analogous to the primer and where "The ink graphic is applied to the release layer, followed by an adhesive. Thus the adhesive is applied to the top surface of the graphic. When a user then applies the graphic to the item, the label is turned adhesive-side down onto the item and heat is applied to the back of the label substrate to transfer the graphic to the item from the release layer of the label substrate" (paragraph 2, lines 10-16), i.e. wherein adhesive is the means by which the printed image is transferred to the substrate and adhered there. As such, it would have been obvious to one of ordinary skill in the art to have a wet pass of ink/attractant across the entire graphic/image/printed area during the application of the adhesive layer such that the attractant being printed precisely onto the printed area and not onto the unprinted area because DALEY teaches that the adhesive particular/powder is necessarily to adhere to the image to desired substrate and one of ordinary skill in the art would understand that sections without the adhesive would not adhere. Thus it would be necessary for DALEY's heat transfer method to achieve its desired function.
DALEY further teaches "Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method" (paragraph 19, lines 7-10), i.e. wherein the overlying ink layer/attractant layer has a liquid constituent and this constituent has the effect of promoting adhesion to the printed image.
DALEY is silent on the composition of the ink. However, DALEY does teach that "a powder adhesive that is applied over the last wet ink pass of the printed image 102" (paragraph 19, lines 2-3), i.e. wherein the overlying ink layer/primer layer has a liquid constituent.
DINESCU teaches "A heat-transfer imaging system and a method of using the same" (abstract, lines 1-2).
DINESCU further teaches "Water-miscible, organic solvents may also be used in ink 12, mixed in various proportions with water when they act as co-solvents" (paragraph 66, lines 5-7) i.e. wherein an ink used in protective coating/attractant comprise water and organic solvents.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have said attractant comprises water and organic solvents in the process of DALEY because DINESCU teaches that such a solvent is well known for use in inks for heat transfer processes and such inks have a liquid constituent to provide the 'wet' ink useful in DALEY's process.
DALEY further teaches "Furthermore, the adhesive coating or layer 106 is typically a powder coating, such as a powder adhesive that is applied over the last wet ink pass of the printed image 102. The powder coated surface is then brushed to remove the powder adhesive that did not stick to the wet ink. Subsequently, the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method" (paragraph 19, lines 1-10), i.e. wherein the adhesive particles are applied to both the printed area/wet ink pass and unprinted area/halo area, and the excess in the unprinted area/halo area is removed, such that applying an adhesive powder ... including both the printed area and unprinted area and the adhesive powder binding selectively to said attractant; removing the adhesive powder from the unprinted area; and bonding the remaining adhesive powder to the printed area.
DALEY is silent on applying over the entire protective coating. However, Examiner notes that applying an excess of a particulate material to a surface with a wet pattern-making component and then removing all of the particulate that is not adhered to the wet pattern-making component is well known in the art. In fact, such a process is a well-known child's craft, wherein glue is applied to paper and then glitter is applied across the paper, and the paper is shaken, leaving only the glitter attached to the glue on the paper. Further, DALEY explicitly teaches that excess adhesive particles can be removed from an area outside of the printed image ("thus, no adhesive "halo" will be created with this method"; paragraph 19 8-10). As such, it is the position of the Examiner that it would be well within the skill of the ordinary artisan to apply the adhesive powder over the entire protective coating including both the printed area and the unprinted area because DALEY teaches how to remove the excess adhesive material from the areas where the adhesive is not attached to a wet surface.
As for claim 2, DALEY teaches "The heat transfer label 100 also generally comprises a carrier or substrate 108 and a release coating or layer 11 0" (paragraph 13, lines 7-10), i.e. further comprising applying a release layer onto a substrate.
As for claim 3, DALEY teaches "The heat transfer label 100 also generally comprises a carrier or substrate 108 and a release coating or layer 110" (paragraph 13, lines 7-10) and further "However, although some layers or components of the heat transfer label 100 are described as "overlying" or being "on" other layers or components, it will be appreciated that the heat transfer label 100 may be inverted, such that different layers or components may be said to "overlie" or be "on" others" (paragraph 14, lines 6-8), i.e. further comprising applying the protective coating onto the release layer.
As for claim 4, DALEY teaches "Typically, the adhesive particles are heated or dried using IR lamps or air impingement dryers or oven, or any other suitable drying apparatus as is known in the art. The resulting images are then cooled to set the label 100" (paragraph 19, lines 10-13), i.e. wherein the bonding of the remaining adhesive powder to the printed area comprises drying the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As for claim 5, DALEY teaches "the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method. Typically, the adhesive particles are heated or dried using IR lamps or air impingement dryers or oven, or any other suitable drying apparatus as is known in the art. The resulting images are then cooled to set the label 100" (paragraph 19, lines 6-13), i.e. wherein the bonding of the remaining adhesive powder to the printed area comprises fusing the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As for claim 6, DALEY teaches "the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method. Typically, the adhesive particles are heated or dried using IR lamps or air impingement dryers or oven, or any other suitable drying apparatus as is known in the art. The resulting images are then cooled to set the label 100" (paragraph 19, lines 6-13), i.e. wherein the bonding of the remaining adhesive powder to the printed area comprises: drying the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven; and fusing the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As for claim 7, DALEY teaches "Then, the heat transfer label 100 is placed on a substrate 108, for example, a shirt fabric, such that the adhesive layer 106 faces the substrate 108. To transfer the label 100, heat and pressure are applied over the substrate 108 with a label applicator" (paragraph 20, lines 1-5), i.e. further comprising applying pressure in the fusing of the adhesive powder to the printed area.
As for claim 8, DALEY teaches "The resulting images are then cooled to set the label 100" (paragraph 19, lines 11-12), i.e. further comprising cooling the fused adhesive powder, the attractant, the printed area, and the unprinted area. 
As for claim 9, DALEY teaches "Then, at 210, the resulting images are cooled to set the labels, which completes preparation of the heat transfer label. Transfer sheets and/or paper backing can be
included to aid in the movement of the heat transfer label from the manufacturing point to the assembly or application area" (paragraph 21, lines 11-15), i.e. wherein further comprising applying a release liner onto the cooled, fused adhesive powder.
As for claim 10, DALEY teaches that "Furthermore, the adhesive coating or layer 106 is typically a powder coating, such as a powder adhesive that is applied over the last wet ink pass of the printed image 102" (paragraph 19, lines 1-3), i.e. wherein the last wet ink pass of protective coating is analogous to the attract and where "The ink graphic is applied to the release layer, followed by an adhesive. Thus the adhesive is applied to the top surface of the graphic. When a user then applies the graphic to the item, the label is turned adhesive-side down onto the item and heat is applied to the back of the label substrate to transfer the graphic to the item from the release layer of the label substrate" (paragraph 2, lines 10-16), i.e. wherein adhesive is the means by which the printed image is transferred to the substrate and adhered there. As such, it would have been obvious to one of ordinary skill in the art to have a wet pass of ink/attractant across the entire graphic/image/printed area during the application of the adhesive layer such that wherein digitially printing the attractant precisely onto the printed area and not onto the unprinted area comprises digitally printing the primer over all of the printed area because DALEY teaches that the adhesive particular/powder is necessarily to adhere to the image to desired substrate and one of ordinary skill in the art would understand that without adhesive, the image would not adhere.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DALEY {US PG Pub 2016/0358519) and DINESCU {US PGPub 2010/0238252) as evidenced by Product Safety Summary Aromatic 100 Fluid, hereinafter SUMMARY by ExxonMobil Chemical further in view of TETRAULT (US
PGPub 2013/0287972) on claim 12 is maintained.  The rejection is repeated below for convenience.
As for claim 12, DALEY teaches "Furthermore, the adhesive coating or layer 106 is typically a powder coating, such as a powder adhesive that is applied over the last wet ink pass of the printed image 102. The powder coated surface is then brushed to remove the powder adhesive that did not stick to the wet ink. Subsequently, the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method" (paragraph 19, lines 1-10).
DALEY is silent on wherein the adhesive powder comprises at least one selected from a group consisting of polyester, polyurethane, polyolefin, and polyamide.
TETRAULT teaches "Hybrid heat activated labels include a digitally printed graphic image layer, and protective layer and a heat activated adhesive layer" (abstract, lines 1-3).
TETRAULT teaches "a heat activated adhesive for the adhesive layer 14 includes one or more powdered resins including polyamide, polyester, and polyurethane. Suitable polyamide resins include GRIL TEX® IA and other polyamides from EMS-GRIL TECH, a unit of EMS-CHEMIE, as well as UNEX®PA Tl 1 and other polyamides" (paragraph 35, lines 1-6), i.e. wherein the adhesive powder comprises at least one selected from a group consisting of polyester, polyurethane, polyolefin, and polyamide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the adhesive powder comprises at least one selected from a group consisting of polyester, polyurethane, polyolefin, and polyamide in the process of DALEY because DINESCU teaches that such a powder is well known for use as adhesive layers in heat image transfers.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive.
Please see the following remarks in response to Applicant’s principal arguments:

(a) Applicant asserts that they are removing all references to wet in favor of dry toner, but this is not a new embodiment of the invention, and that toner has always been supported in the original discloser and a specific embodiment is fully disclosed in which toner is HP indigo toner. Examiner also notes that Applicant asserts that he claims specifically require printing the image via electrophotography where there is no wet ink pass, or anything 'wet' at all to facilitate said wet adhesion. Applicant also states that they are not trying to amend the specification to construct a new embodiment, but is rather distinguishing wet ink from dry toner and is clarifying the claims and specification accordingly.
Examiner respectfully points out the delineation between ink and toner is not clear in the original specification and any attempt to create such a delineation is new matter. Specifically, HP indigo process is described as an electrophotographic process using inks made of toner dispersed in a liquid medium (paragraph 6, 22). This description blurs the line between toner and ink--clearly toners can be wet and inks can include toners. As such, Applicant's attempt to redefine toner and ink as being exclusive of each other is a direct contradiction of what is explicitly written in the original specification and is therefore new matter.
As for support for a dry toner embodiment, the most support that the Applicant has is paragraph 26 which states that "One skilled in the art will understand that the present process is equally suitable for dry toner, but in this instance an ink receptive coating 106 is not required".  Examiner notes that paragraph 26 also makes clear that the receptive layer is receptive to liquid inks and toners only, and not to dry toners. As such, there is no support for applying a dry toner to a layer receptive to that dry toner, and any claim limited to that subject matter constitutes new matter.
As such, Applicant's amendments to the specification and claims are not merely claiming a narrower invention as Applicant asserts, but are in fact constructing a new invention based upon new definitions contradictory to what originally presented and combining incompatible embodiments to form new subject matter.
Further, Applicant's assertion that the claims require that the electrophotographic process must be dry is not accurate. The claim is specifically written as "comprising a dry printed area and an unprinted area of the protective coating". Comprising is an open-ended transitional phrase and can include unrecited elements, like, for example, mostly wet image with a few dry edges. As such, Applicant assertion that the electrophotographic process must be fully dry and never include an ink or a liquid medium, is not germane with the scope of the claim.

(b) Applicant argues that it would not have been obvious to POSA to add Daley's last wet pass of ink to Applicant's dry-toner printing process because the Applicant's toner is dry.
	Again, Examiner notes that not all toners within the specification are dry toners and not all electrophotographic processes in the specification are dry processes.
	Further, Applicant's assertion that the claims require that the electrophotographic process must be dry is not accurate. The claim is specifically written as "comprising a dry printed area and an unprinted area of the protective coating". Comprising is an open-ended transitional phrase and can include unrecited elements, like, for example, mostly wet image with a few dry edges. As such, Applicant assertion that the electrophotographic process must be fully dry and never include an ink or a liquid medium, is not germane with the scope of the claim.
	Examiner also notes, that if Applicant were to amend the claims such that it was clear that only a dry toner is applied to a layer receptive to the dry toner, it would constitute new matter because the only receptive layers taught in the specification are layers receptive to wet inks and wet toners.

In summation, Applicant’s arguments are not persuasive as they are not germane with the scope of the claim, are based on new matter constructions, and rely on assertions and new definitions that directly contradict the original specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717